DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/26/22 have been fully considered but they are not persuasive.
Applicant’s characterization of the relative motion between elements 110, 130 and 240 is incorrect.  Element 240 is clearly fixed to element 220 which slides relative to element 210.  Elements 110 and 120 are fixed in translation to element 210.  Element 240 clearly moves relative to element 120.  Note the position of the ends of springs 230 if figs. 12-14.  And further note that springs are fixed at one end to element 120 and at the other end to element 240.  Note the teachings of the prior art set forth below.  Element 240 slides relative to element 120 during the transition between figs. 12-13 and this constitutes “moveable”.
“the supporting plate 240 is arranged on a bottom surface of the concave part 224” (Col 8, Lns 5-6)
“The connecting member 110 is assembled in the assembling accesses 212” (Col 7, Lns 44-46)
“the guide member 120 is foldably connected with the connecting member 110 through the hinge shaft 130” (Col 5, Lns 37-39)
“The torsion spring 230 has one end rotatably connected with the torsion spring connecting hole 128 formed in the edge of the guide member 120 and the other end rotatably connected with a bottom surface of the second body part 220, preferably, through a supporting plate 240” (Col 7, Ln 67 – Col 8, Ln 4)
No further arguments have been made against the prior art, therefore, the rejection is upheld.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, U.S. Patent 7,650,671.
Lee teaches a hinge comprising a first plate (110), a second plate (120) connected to the first plate, a third plate (240) disposed on the second plate, a shaft (130) connected to the first plate and the second plate, a first elastic element (140) surround the shaft and a second elastic element (230) connected to the second plate and the third plate and wherein the second plate is rotatable around the shaft via the first elastic element and wherein the second plate is movable relative to the third plate via the second elastic element, [Claim 1].
Regarding Claim 2, see elements 166 and 242 which a plurality of fastening element and attach the second plate to the third plate.
Regarding Claim 3, the second plate is movable relative to the third plate via the second elastic element and the fastening elements (see fig. 10 and associated disclosure).
Regarding Claim 4, see second plate hollow 126 and see second plate protrusion 150 which protrudes from an edge toward the third plate.
Regarding Claims 9-11, the “initial position”, “final position” and the “adjustment position” are not defined in the claim beyond being positively recited. There is not claimed structure set forth.  Therefore, figs. 5-6 are interpreted to read on Claims 9-10 because the initial position is clear, a final position is clear and the adjustment position can be defined arbitrarily.  Regarding Claim 11, the second plate is not movable in the axial direction of the second elastic element in fig. 4 and is therefore interpreted as capable of meeting the limitations of the claim.
Regarding Claim 13, see fig. 10 and note elements 140 and 230.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘671 as applied to claim 1 above, and further in view of Lin, U.S. Patent 10,028,398.
All the aspects of the instant invention are disclosed above but for the first elastic element comprising two coil section and a U-shaped unwound section.
Lin teaches an elastic element with the claimed features (see fig.2, element 27).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Lee with an elastic element in the style of Lin because that would provide a different level of elastic element torque and that may be desirable in different applications.

Claims 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-4, 9-11 and 13 above, and further in view of Nam, WO 2018/203588.
Nam teaches a hinge connecting an immovable part (mount part 120) and a movable part (goggle part 110), see Abstract, see fig. 11.  
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Nam with the hinge according to Lee because the hinge of Lee is designed for a low profile device and that would be appropriate to keep the weight of the headworn device down, [Claim 15].
Regarding Claim 16, see the rejections of Claims 1-4, 9-11 and 13 above and note that the rejection of Claim 15 necessarily includes the structures claimed in Claim 16.
Regarding Claims 18-19, see fasteners and the associated bores visible in fig. 11.  Insofar as Claim 19 is understood, there are no additional bores in Lee second plate (element 120) beyond those associated with fasteners and the prior art is therefore interpreted to meet the limitations of Claim 19.
Regarding Claim 20, see fig. 11 and note the hinge set forth above, frame 120 and arm 127.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Nam as applied to claim 15 above, and further in view of Ecker, CA Patent 2,179,707.
All the aspects of the instant invention are disclosed above but for a plurality of oblong slots.
Ecker teaches a hinge (fig. 3) with oblong slots that receive fasteners (see fig. 3, elements 44, 46, 36, 38).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the Lee-Nam combination with oblong holes because the oblong holes would reduce weight which is desirable in head worn devices.

Allowable Subject Matter
Claims 5-8 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/M.J.S/Examiner, Art Unit 3677